Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21054 Name of Fund: BlackRock Municipal Bond Investment Trust (BIE) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal Bond Investment Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 09/01/2008  11/30/2008 Item 1  Schedule of Investments BlackRock Municipal Bond Investment Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Florida - 111.6% Boynton Beach, Florida, M/F Housing Mortgage Revenue Refunding Bonds (Clipper Cove Apartments), 5.30%, 1/01/23 (a) $ $ Brevard County, Florida, Health Facilities Authority, Healthcare Facilities Revenue Bonds (Health First, Inc. Project), 5%, 4/01/36 Broward County, Florida, School Board, COP, Series A, 5.25%, 7/01/33 (b) Capital Region Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7%, 5/01/39 Colonial Country Club Community Development District, Florida, Special Assessment Revenue Bonds, 6.40%, 5/01/33 Florida Municipal Loan Council, Revenue Refunding Bonds, Series A, 5.125%, 5/01/32 (c) Greater Orlando Aviation Authority, Florida, Airport Facilities Revenue Refunding Bonds, Series A, 5.125%, 10/01/32 (b) Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding and Improvement Bonds, Series A, 5.25%, 6/01/26 Heritage Harbour North Community Development District, Florida, Capital Improvement Bonds, 6.375%, 5/01/38 Highlands County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), Series A, 6%, 11/15/11 (d) Hillsborough County, Florida, Aviation Authority, Revenue Refunding Bonds, Series D, 5.50%, 10/01/26 (e) Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), 5.50%, 10/01/23 Hillsborough County, Florida, IDA, PCR, Refunding (Tampa Electric Company Project), Series A, 5.65%, 5/15/18 Jacksonville, Florida, Health Facilities Authority, Hospital Revenue Bonds (Baptist Medical Center Project), 5%, 8/15/37 (b) Lakeland, Florida, Hospital System Revenue Bonds (Lakeland Regional Health System), 5.50%, 11/15/12 (d) Madison County, Florida, First Mortgage Revenue Bonds (Twin Oaks Project), Series A, 6%, 7/01/25 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule of Investments, the names and descriptions of many of the securities have been abbreviated according to the list below. AMT Alternative Minimum Tax (subject to) IDR Industrial Development Revenue Bonds CABS Capital Appreciation Bonds M/F Multi-Family COP Certificates of Participation PCR Pollution Control Revenue Bonds GO General Obligation Bonds VRDN Variable Rate Demand Note IDA Industrial Development Authority 1 BlackRock Municipal Bond Investment Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 $ $ Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5.25%, 5/01/30 (e) Miami-Dade County, Florida, School Board, COP, Refunding, Series B, 5.25%, 5/01/31 (e) Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub-Series B, 5.95%, 10/01/30 (c)(f) Miami-Dade County, Florida, Special Obligation Revenue Bonds, Sub-Series B, 5.80%, 10/01/32 (c)(f) Miami-Dade County, Florida, Special Obligation Revenue Refunding Bonds, Series A, 5.89%, 10/01/26 (c)(f) New River Community Development District, Florida, Capital Improvement Revenue Bonds, Series B, 5%, 5/01/13 Orange County, Florida, Educational Facilities Authority, Educational Facilities Revenue Bonds (Rollins College Project), 5.25%, 12/01/37 (g) Orange County, Florida, Health Facilities Authority, Health Care Revenue Refunding Bonds (Orlando Lutheran Towers), 5.375%, 7/01/20 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), 5.75%, 12/01/12 (d) Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Orlando Regional Healthcare), 5.70%, 7/01/26 Osceola County, Florida, Tourist Development Tax Revenue Bonds, Series A, 5%, 10/01/32 (c)(h) Palm Bay, Florida, Utility System Improvement Revenue Bonds, 5.68%, 10/01/28 (c)(f)(h) Saint Johns County, Florida, Water and Sewer Revenue Bonds, CABS, 5.393%, 6/01/32 (f)(g) South Miami Health Facilities Authority, Florida, Hospital Revenue Refunding Bonds (Baptist Health System Obligation Group), 5%, 8/15/32 Sumter County, Florida, IDA, IDR (North Sumter Utility Company LLC), AMT, 6.80%, 10/01/32 Suncoast Community Development District, Florida, Capital Improvement Revenue Bonds, Series A, 5.875%, 5/01/34 Tolomato Community Development District, Florida, Special Assessment Bonds, 6.55%, 5/01/27 Village Community Development District Number 5, Florida, Special Assessment Bonds, Series A, 6.50%, 5/01/33 2 BlackRock Municipal Bond Investment Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds Value Volusia County, Florida, Educational Facility Authority, Educational Facilities Revenue Refunding Bonds (Embry-Riddle Aeronautical University Project), 5.20%, 10/15/26 (i) $ $ Volusia County, Florida, Educational Facility Authority, Educational Facilities Revenue Refunding Bonds (Embry-Riddle Aeronautical University Project), 5.20%, 10/15/33 (i) Georgia - 2.5% Municipal Electric Authority of Georgia, Revenue Refunding Bonds (General Resolution Projects), Sub-Series D, 6%, 1/01/23 Illinois - 4.7% Illinois State Toll Highway Authority Revenue Bonds, Series B, 5.50%, 1/01/33 Massachusetts - 1.2% Massachusetts State Health and Educational Facilities Authority Revenue Bonds (Tufts University), 5.375%, 8/15/38 Michigan - 1.2% Michigan State Building Authority, Revenue Refunding Bonds (Facilities Program), Series I, 6%, 10/15/38 Nevada - 3.7% Clark County, Nevada, Water Reclamation District, Limited Tax, GO, 6%, 7/01/38 New York - 14.1% New York City, New York, City Municipal Water Finance Authority, Water and Sewer System Revenue Bonds, Series A, 5.75%, 6/15/40 Triborough Bridge and Tunnel Authority, New York, General Revenue Refunding Bonds, VRDN, Sub-Series B-2, 2.10%, 1/01/32 (j)(k) South Carolina - 2.4% South Carolina State Public Service Authority, Revenue Refunding Bonds, Series A, 5.50%, 1/01/38 Texas - 4.0% Harris County, Texas, Health Facilities Development Corporation, Hospital Revenue Refunding Bonds (Memorial Hermann Healthcare System), Series B, 7.125%, 12/01/31 North Texas Tollway Authority, System Revenue Refunding Bonds, First Tier, Series K-1, 5.75%, 1/01/38 (e) Tarrant County, Texas, Cultural Education Facilities Financing Corporation, Revenue Refunding Bonds (CHRISTUS Health), Series A, 6.50%, 7/01/37 (e) Multi-State - 8.1% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (l)(m) Puerto Rico - 2.3% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 6%, 7/01/44 Total Municipal Bonds - 155.8% Municipal Bonds Transferred to Tender Option Bond Trusts (n) Florida - 8.5% Jacksonville Electric Authority, Florida, Saint John's River Power Park System Revenue Bonds, Issue Three, Series 2, 5%, 10/01/37 3 BlackRock Municipal Bond Investment Trust Schedule of Investments November 30, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Par Tender Option Bond Trusts (n) Value Jacksonville, Florida, Economic Development Commission, Health Care Facilities Revenue Bonds (Mayo Clinic- Jacksonville), Series B, 5.50%, 11/15/36 $ $ Total Municipal Bonds Transferred to Tender Option Bond Trusts - 8.5% Total Long-Term Investments (Cost - $73,564,584) - 164.3% Short-Term Securities Shares CMA Florida Municipal Money Fund, 0.84% (o)(p) Total Short-Term Securities (Cost - $2,188,405) - 5.4% Total Investments (Cost - $75,752,989*) - 169.7% Other Assets Less Liabilities - 0.8% Liability for Trust Certificates, Including Interest Expense and Fees Payable - (6.4)% ) Preferred Shares, at Redemption Value - (64.1)% ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of November 30, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized depreciation $ ) (a) ACA Insured. (b) FSA Insured. (c) MBIA Insured. (d) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (e) Assured Guaranty Insured. (f) Represents a zero-coupon bond. Rate shown reflects the effective yield at the time of purchase. (g) AMBAC Insured. (h) FGIC Insured. (i) Radian Insured. (j) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (k) Security may have a maturity of more than one year at the time of issuance, but has variable rate and demand features that qualify it as a short-term security. (l) Security represents a beneficial interest in a trust. The collateral deposited into the trust is federally tax-exempt revenue bonds issued by various state or local governments, or their respective agencies or authorities. The security is subject to remarketing prior to its stated maturity, and is subject to mandatory redemption at maturity. (m) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (n) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as collateral in a financing transaction. 4 BlackRock Municipal Bond Investment Trust Schedule of Investments November 30, 2008 (Unaudited) (o) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Income CMA Florida Municipal Money Fund $24,368 (p) Represents the current yield as of report date. Effective September 1, 2008, the Trust adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, "Fair Value Measurements" ("FAS 157"). FAS 157 clarifies the definition of fair value, establishes a framework for measuring fair values and requires additional disclosures about the use of fair value measurements. Various inputs are used in determining the fair value of investments, which are follows: Level 1 - price quotations in active markets/exchanges for identical securities Level 2 - other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks, and default rates) or other market-corroborated inputs) Level 3 - unobservable inputs based on the best information available in the circumstance, to the extent observable inputs are not available (including the Trust's own assumption used in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For information about the Trust's policy regarding valuation of investments and other significant accounting policies, please refer to the Trust's most recent financial statements as contained in its annual report. The following table summarizes the inputs used as of November 30, 2008 in determining the fair valuation of the Trust's investments: Valuation Investments in Inputs Securities Level 1 $ Level 2 Level 3 - Total $ 5 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal Bond Investment Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal Bond Investment Trust Date: January 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal Bond Investment Trust Date: January 20, 2009 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal Bond Investment Trust Date: January 20, 2009
